Wright, J.
1. Demurrer: when too general. — The first ground of the demurrer, that the petition did not state facts constituting a cause of action, is too general, and for this reason alone ____ should have been overruled. Bev. § 2877.
2. — sustaining of general one. The other grounds misconceive the averments of the petition. • There is a second count, it is true, setting up that the land was entered with a land warrant , which was found and declared to be fraudulent by the commissioner, and the same ordered to be canceled, and that thereupon the United States evicted *180plaintiffs grantee, of which defendant had notice. The demurrer, however, struck at the whole petition, and it was sustained to it as a whole. The first count was in no measure obnoxious to the objections made, and the court therefore erred in holding it bad. It does not appear from this part of the pleading how defendant claimed to derive his title, nor that he had any right to it from the United States or any other source. It is only shown, that when he made the deed, the title was in another, and that plaintiff had been evicted. This was sufficient. Into other questions we need not enter. Indeed it would not be proper to do so.
Reversed.